COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Enrique Ramirez v. Ed Wells, Court Manger of the Office of
                         Court Management, Harris County Criminal Courts at Law, in
                         His Official Capacity, and Honorable Paula Goodhart, Presiding
                         Judge of the Harris County Criminal Courts at Law in Her
                         Official Capacity

Appellate case number:      01-17-00262-CV

Date Motion Filed:          April 9, 2018

Party Filing Motion:        Appellant, Enrique Ramirez


      It is ordered that the motion for en banc reconsideration is denied.




Judge’s signature: /s/ Sherry Radack
                   Acting for the En Banc Court


Date: May 22, 2018

En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, Lloyd, and Caughey.